DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:  the term “close” in line 3 needs to be changed to “closed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the pneumatic cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 41 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency on claim 40. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Batca (US 8,834,328 B1, hereinafter referred to as “Batca 328’”), in view of Webb et al. (US 6,447,430 B1), in view of Batca (US 8,096,926 B1, hereinafter referred to as “Batca 926’”), and Kennington (WO 2015/196158 A1).
Regarding claim 38, Batca 328’ teaches an exercise system, comprising: (a) a frame (225 in Fig. 5, 225 for both 210 and 211 along with 426 in Fig. 11 (col. 11 lines 53-62)), comprising a first slide pole (250 in Fig. 5, 250 of 210 in Fig. 11); (b) a resistance generator (15 in Figs. 5-6, 15 (on both sides) in Fig. 11) operatively connected to the frame (Figs. 5-6, 11, col. 5 lines 5-12 recites: “In the exemplary and alternate embodiments, the resistance element 15 is a weight stack which is illustrated in FIGS. 1, 2, 5, and 6. Weight stacks are commonly used as a resistance element in the art of strength training. Those skilled in the art will appreciate that other resistance devices, such as electronic resistance devices, magnetic breaks, hydraulic cylinders, elastic bands, free weights, or pneumatic resistance may also be used to practice the present invention”); (c) a pulley system (Fig. 7, 11); (d) a first arm (100 in Fig. 5, 100 of 210 in Fig. 11) operatively attached to the frame and the pulley system (Figs. 5-6, 11 (col. 11 lines 53-62)); and (e) a first carriage (280 in Fig. 5-6, 280 of 210 in Fig. 11) operatively connected to the first arm and movably mounted on the first slide pole (Figs. 5-6, col. 8 lines 38-47 and lines 58-62, col. 11 lines 53-62), wherein the first carriage is configured for translational movement along the first slide pole to move the arm up and down for height adjustment of the first arm (Figs. 5-6, col. 8 lines 38-47 and lines 58-62), and wherein the first arm is connected to the first carriage by a first hinge (101-103) to allow the first arm to pivot relative to the first carriage between a stowed configuration and a deployed configuration (Figs. 5-6 and 8, 11, col. 9 lines 7-21, col. 11 lines 53-62), 6Attorney Docket No. 19-40053wherein the pulley system comprises a cable (332) having a first end and a second end, wherein the cable is routed through the first arm and operatively connected to the resistance generator (Fig. 7, 11, col. 9 line 40 – col. 10 line 5, col. 11 lines 53-62), wherein the first end of the cable projects out of the first arm at a first distal position on the first arm (Figs. 5-7, 9, 11, col. 9 line 40 – col. 10 line 5, col. 11 lines 53-62), wherein the second end of the cable projects out from the first arm at a second distal position (Figs. 5-6, 9, 11, col. 9 line 40 – col. 10 line 5, col. 11 lines 53-62), the exercise system further comprising a handle (190) interchangeably connectable to the first end and the second end of the cable (Figs. 5-7, 9, 11, col. 10 lines 51-58, col. 11 lines 53-62).


Regarding claim 38, Webb teaches an exercise system, comprising: (a) a frame, comprising a first slide pole (17 (on the right side), Fig. 1); (b) a resistance generator operatively connected to the frame (31, Fig. 1); (c) a pulley system (Figs. 1-2); (d) a first arm (42 (on the right side)) operatively attached to the frame and the pulley system (Fig. 1); and (e) a first carriage (43 with 68, 78, 81 (on the right side)) operatively connected to the first arm and movably mounted on the first slide pole (Figs. 1-4, col. 3 lines 42-50), wherein the first carriage is configured for translational movement along the first slide pole to move the arm up and down for height adjustment of the first arm (Figs. 1-4, col. 3 lines 42-50), wherein the first carriage is configured for rotational movement with the first slide pole to adjust a lateral position of the first arm (Fig. 4, col. 3 line 51 – col. 4 line 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batca 328’ invention wherein the first carriage is configured for rotational movement with the first slide pole to adjust a lateral position of the first arm as taught by Webb in order to provide the user with a wider range of motion during exercises.  

Batca 328’ as modified by Webb is silent about the second distal position being closer to the frame than the first distal position. 
Regarding claim 38, Batca 926’ teaches an exercise system, comprising: a frame (Fig. 1), a swivel pulley assembly (110) which provides for a first distal position and a 
[AltContent: arrow][AltContent: textbox (Second distal position )][AltContent: arrow][AltContent: textbox (First distal position )]
    PNG
    media_image1.png
    719
    586
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batca 328’ invention (swivel pulley assembly) in view of Webb such that the second distal position is closer to the frame than the first distal position as taught by Batca 926’ in order to provide for easier and more convenient access to the desired handle and therefore desired resistance ratio. 
 

Regarding claim 38, Kennington teaches an exercise system, comprising: a handle comprising a gas actuator to control a resistance generator (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batca 328’ invention in view of Webb and Batca 926’ wherein the handle comprising a gas actuator to control the resistance generator as taught by Kennington in order to enable the user adjust the amount of resistance during exercise without the need to remove his hands from the handle (See Kennington’s abstract). 

Regarding claim 39, Batca 328’ in view of Webb, Batca 926’ and Kennington teaches wherein the resistance generator is a pneumatic cylinder (Batca 328’: col. 5 lines 5-12; Batca 926’: col. 5 lines 46-50; Kennington: abstract, ¶ [0022]).  
Regarding claim 40, Batca 328’ in view of Webb, Batca 926’ and Kennington wherein the resistance generator further comprises a gas hose (Kennington: 210) to feed compressed air into the pneumatic cylinder (Kennington: ¶ [0028]), and a gas compressor (Kennington: 214) operatively connected to the gas hose to generate compressed gas for delivery into the pneumatic cylinder (Kennington: ¶ [0028]).  
Regarding claim 41, Batca 328’ in view of Webb, Batca 926’ and Kennington wherein the resistance generator further comprises an equalizer tank (Kennington: e.g. .   

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Batca 328’ in view of Webb, Batca 926’ and Kennington as applied to claim 38 above, and further in view of Piggins (US 2009/0017997 A1).
Batca 328’ in view of Webb, Batca 926’ and Kennington is silent about the exercise system further comprising a first side panel movably attached to the frame adjacent, wherein the first side panel can be moved into an open configuration and a closed configuration.  
Regarding claim 42, Piggins teaches an exercise system comprising: a frame (i.e. 12), a resistance generator (i.e. weight stack) operatively connected to the frame (Fig. 1), and a pulley system (Figs. 1-3 and 7) and further comprising a first side panel (right door 30 of cupboard 11 in Figs. 1-2, right door 54 in Figs. 3 and 7) movably attached to the frame adjacent (Figs. 1-3 and 7, ¶ [0022], ¶ [0023]), wherein the first side panel can be moved into an open configuration and a closed configuration (Figs. 1-3 and 7, ¶ [0022], ¶ [0023]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Batca 328’ invention in view of Webb, Batca 926’ and Kennington with side panels movably attached to the frame, wherein the side panels can be moved into an open and a closed configuration as taught by Piggins in order to provide for an exercise system for residential use whereby the exercise system can be hidden from view for safety purposes (e.g. use in a household with 

Regarding claim 43, Batca 328’ in view of Webb, Batca 926’, Kennington and Piggins teaches wherein the first arm is positioned adjacent to the first side panel, such that when the first arm is in the stowed configuration and the first side panel is in the closed configuration, the first arm is hidden from sight (Piggins teaches the side panels/doors can be closed to conceal the frame/exercise device (Figs. 1-3 and 7, ¶ [0022], ¶ [0023]). Upon modification of Batca 328’ in view of Webb, Batca 926’ and Kennington, with the side panels/doors of Piggins, when the first arm of Batca 328’ is in the stowed configuration and the first side panel is closed, as taught by Piggins, the first arm would be hidden from sight). 

Regarding claim 44, Batca 328’ in view of Webb, Batca 926’, Kennington and Piggins teaches the exercise system further comprising: (a) a second slide pole mounted to the frame (Batca 328’: 250 of 211 in Fig. 11 and as shown below, col. 11 lines 53-62, note that according to Fig. 11, 211 is a mirror image of 210 and as such, it includes the same structural components; Webb: 17 (on the left side), Fig. 1); (b) a second arm operatively attached to the frame and the pulley system (Batca 328’: arm 100 of 211 in Fig. 11 and as shown below; Webb: 42 (on the left side), Fig. 1); (c) a second carriage (Batca 328’: 280 of 211 and as shown below; Webb: 43 with 68, 78, 81 (on the left side)) operatively connected to the second arm and movably mounted on the 
[AltContent: arrow][AltContent: textbox (Second carriage)][AltContent: arrow][AltContent: textbox (Second arm)][AltContent: arrow][AltContent: textbox (Second side pole)]
    PNG
    media_image2.png
    589
    448
    media_image2.png
    Greyscale


Regarding claim 45, Batca 328’ in view of Webb, Batca 926’, Kennington and Piggins teaches the exercise system further comprising a monitor (Piggins: 173, Fig. 7, ¶ [0034]- ¶ [0035]) positioned in between the first side panel and a second side panel (54 on both sides, Figs. 3 and 7), wherein the second panel is adjacent to the second arm and movable between a close configuration and an open configuration (¶ [0023]) to hide and expose the second arm (Upon modification of Batca 328’ in view of Webb, Batca 926’ and Kennington, with the side panels/doors of Piggins, closing and opening the (second) side panel, would hide or expose the (second) arm).  
.  

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s statements regarding the Restriction/Election requirement, the Examiner would like to refer the applicant to the previous Office Action (Non-Final rejection dated 08/04/2020) whereby applicant’s arguments were responded by the Examiner, through which the requirement was deemed proper and made Final.  
Applicant’s arguments regarding claim interpretation have been considered and found persuasive. As such, the claim interpretation has been withdrawn.  
In response to applicant’s arguments regarding claim 1 and that it would be improper to modify Batca 328’ with a different type of resistance mechanism, and that if the resistance mechanism in Batca 328’ were modified to be actuated by a gas actuator, there would be no need to have the resistance ratios changed based on which flexible line is pulled, and that converting an exercise machine that relied on changing In the exemplary and alternate embodiments, the resistance element 15 is a weight stack which is illustrated in FIGS. 1, 2, 5, and 6. Weight stacks are commonly used as a resistance element in the art of strength training. Those skilled in the art will appreciate that other resistance devices, such as electronic resistance devices, magnetic breaks, hydraulic cylinders, elastic bands, free weights, or pneumatic resistance may also be used to practice the present invention”. As such, Batca 328’ teaches using other sources of resistance (other types of resistance devices/generators) including pneumatic resistance instead of the weight stacks, without changing the principle of operation of the device. As a result, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Batca 328’ invention (in view of Webb and Batca 926’) wherein the handle comprising a gas actuator to control the resistance generator (in the form of pneumatic resistance in Batca 328’) as taught by Kennington in order to enable the user adjust the amount of resistance during exercise without the need to remove his hands from the handle (See Kennington’s abstract). 
In response to applicant’s arguments stating: “the intended purpose of Batca ‘328 is to allow a user to change the resistance ratio imposed by a selected weight amount that exercise system/machine, to vary the velocity ratio and the mechanical advantage. As such, contrary to applicant’s assumption/assertion, use of the gas actuators (as taught by Kennington), in the exercise system of Batca 328’, is to vary/select the amount of resistance (to be) provided by the (pneumatic) resistance generator, and not to change/vary the mechanical advantage/resistance ratio of the exercise system. As a result, modifying .    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0181833 A1 to Cassidy et al. (pertinent to claims 38, 42, 45), US 2002/0091043 A1 to Rexach (pertinent to claims 38, 42, 45), US 6,592,498 B1 to Trainor (pertinent to claims 38, 44), US 2006/0189457 A1 to Ripley (pertinent to claims 38, 42-45), US 2002/0043909 A1 to Nielsen (Pertinent to claims 38, 42 and 45), US 9,776,039 B1 to Xu (pertinent to claim 42, 45-47), US 9,744,400 B2 to Cole (pertinent to claims 42, 45), US 2016/0074698 A1 to Figuera (pertinent to claims 38, 42- 45), and US 7,575,538 B1 to Clark (pertinent to claims 38, 42-45).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784